Citation Nr: 1605257	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-33 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a chest laceration residual scar. 

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse.

3.  Entitlement to a higher initial rating for a lumbosacral strain with disc space narrowing, rated as 10 percent disabling prior to March 2, 2015 and 20 percent disabling thereafter. 

4.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity. 

5.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 2003 to November 2011.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In October 2014, the Board adjudicated the claims on appeal, granting an initial 10 percent evaluation for the service-connected residual chest scar and denying the claims for increased initial ratings for PTSD and a low back disability.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).   In November 2015, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested a vacatur and remand of the portion of the October 2014 decision addressing the claims for increased ratings.  The appeal has now returned to the Board for further action. 

The Veteran's service-connected low back disability contemplates disc space narrowing and in a May 2015 rating decision, service connection was awarded for secondary radiculopathy of the right and left lower extremities.  Initial 10 percent evaluations were assigned effective March 2, 2015.  The criteria for the evaluation of disabilities of the spine provides that associated objective neurological abnormalities are separately rated and are a component of the underlying spinal condition.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5343.  Therefore, the disability ratings assigned to the Veteran's radiculopathy of the lower extremities are part of the claim for an increased rating for a low back disability and are properly before the Board.  

The issues of entitlement to increased initial ratings for a lumbosacral strain and associated bilateral radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's chest scar is unstable and painful; it is not due to a burn, does not involve the head, face, or neck, and does not result in any functional impairment. 

2.  The Veteran's PTSD with alcohol abuse most nearly approximates occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but not higher, for a chest laceration residual scar are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7803, 7804, 7805 (2015). 

2.  The criteria for an initial rating in excess of 50 percent for PTSD with alcohol abuse are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


Chest Scar

Service connection for a chest scar, status post laceration, was awarded in the March 2012 rating decision on appeal.  An initial noncompensable evaluation was assigned effective November 14, 2011.  The current 10 percent rating was assigned by the Board in an October 2014 decision and implemented by the AOJ in a December 2014 rating decision.  An effective date of November 14, 2011, the original date of service connection, was assigned by the AOJ. 

The parties agreed in the November 2015 JMR that the Board committed a clear error in its October 2014 decision when it denied an initial rating in excess of 10 percent for the chest scar.  According to the parties, the Board misapplied 38 C.F.R. § 4.118, Diagnostic Code 7804 when it failed to consider Note(2) which provides for an additional 10 percent evaluation for a scar that is both unstable and painful.  The JMR included a specific finding that the Veteran's chest scar was unstable and painful based on his lay reports of itching, scratching, and reopening of the scar in the April 2012 notice of disagreement (NOD) and December 2012 substantive appeal.  Although this finding is contradictory to the preponderance of the medical and lay evidence of record, the JMR and its holding are binding on the Board.  A 10 percent evaluation should be added to the current rating assigned the chest scar in accordance with 38 C.F.R. § 4.118, Diagnostic Code 7804, (Note 2) ("If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.").  Thus, the Veteran's chest scar warrants an initial 20 percent rating throughout the claims period. 

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  The service-connected scar is not due to a burn, is not located on the head, face, or neck, and has not resulted in any disabling effects not considered by Diagnostic Code 7804, such as limitation of motion or other impairment.  The other diagnostic codes for rating scars are therefore not for application in this case.  The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable in this case because the preponderance of the evidence is against the assignment of a rating higher than that granted above.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


PTSD

Service connection for PTSD with alcohol abuse was awarded in the March 2012 rating decision on appeal.  An initial 50 percent evaluation was assigned effective November 14, 2011.  The Veteran contends that a higher rating is warranted as he experiences functional impairment in most areas of his life due to PTSD and manifests depression and suicidal ideation.  

As a preliminary matter, the Board notes that the Veteran is also service-connected for a cognitive disorder associated with an in-service traumatic brain injury (TBI).  His PTSD and cognitive disorder are separately evaluated under different rating criteria and the record contains medical evidence differentiating the manifestations of each condition.  The September 2011 VA contract examiner and April 2013 VA examiner specifically distinguished the symptoms associated with the Veteran's PTSD and VAMC treatment records clearly indicate that the cognitive disorder includes separate manifestations such as headaches and tinnitus.  The Board will therefore proceed with this a decision in this appeal with consideration of the symptoms manifested by PTSD, to include memory and concentration difficulties which have been associated with both service-connected psychiatric conditions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Veteran's PTSD is currently evaluated as 50 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

With respect to the schedular criteria, the Veteran manifests moderate symptoms that are specifically contemplated by the currently assigned 50 percent rating.  Service and post-service treatment records demonstrate the presence of PTSD symptoms including disturbances of motivation and mood, moderate memory impairment, flattened affect, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran has also consistently reported other symptoms contemplated by a 50 percent rating, such as chronic sleep impairment with insomnia and nightmares, anxiety, hypervigilance, suspiciousness, intrusive thoughts, and irritability.  He has not demonstrated symptoms that are more than moderate in severity; the Veteran's PTSD was characterized by a VAMC mental health provider as mild in severity in May 2012, and VA examiners in September 2011 and April 2013 found that the Veteran's impairment most nearly approximated the criteria associated with a 50 or 30 percent evaluation, respectively.  The Board also observes that treatment records from the Los Angeles VAMC establish that the Veteran is able to self-manage some of his PTSD symptoms while others, such as chronic insomnia, are managed and/or mitigated with prescription medication.  The Board therefore finds that the Veteran's PTSD symptoms are of similar severity, frequency, and duration as those contemplated by an increased 50 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Veteran's Global Assessment of Functioning (GAF) scores have also established the presence of PTSD symptoms that are no more than moderate in severity.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2013)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Throughout the claims period, the Veteran's GAF scores have ranged from 60 to 65, consistent with moderate to mild symptoms and impairment.  Id.  

The Veteran's PTSD has also resulted in occupational and social impairment that is no more than moderate and is contemplated by the current 50 percent evaluation.  He worked until 2012 as a solar panel technician and informed the April 2013 VA examiner that he stopped working due to back pain, not because of problems with his PTSD.  The Veteran appears to have found another job and in April 2013 told his VAMC provider that work was going well.  The April 2013 VA examiner noted that the Veteran would perform best in employment that required minimal interaction with other people and found he manifested reduced reliability and productivity due to PTSD-findings consistent with a 30 percent evaluation.  The September 2011 VA contract examiner identified slightly worse occupational impairment, but even then, the Veteran's PTSD was characterized as only resulting in reduced reliability and productivity.  These findings are contemplated by the current 50 percent evaluation.  The Board observes that the Veteran also experiences some memory loss and concentration difficulties due to PTSD, but there is no evidence that his overall occupational impairment from PTSD most nearly approximates severe. 

Similarly, while the Veteran's PTSD has impacted his social functioning, the condition does not result in impairment that most nearly approximates a rating in excess of 50 percent.  The Veteran has consistently reported experiencing diminished interest in previously enjoyable activities and isolating himself from others.  He does not attend many family functions because he does not like crowds, and detaches from social interaction.  Despite these reports, the Veteran has a strong support system and a good relationship with his girlfriend, son, and other family members.  He has also maintained social relationships with his friends and in May 2012 stated that while he tended to isolate from others, he was able to enjoy himself when going out with friends.  The Veteran's positive relationship with his friends and family does not support a conclusion that he experiences social impairment in excess of that contemplated by the current 50 percent evaluation.  

The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  The Board acknowledges that the Veteran's PTSD has clearly resulted in impairment to his mood, work, and family relations; however, this impairment is no more than moderate and clearly does not manifest dysfunction in these areas that is of similar severity as contemplated by an increased 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013).  The Veteran's most recent VAMC treatment reports document his reports of a good mood and there is no evidence of impaired judgment or thought processes due to PTSD.  

The record does demonstrate some symptoms associated with a 70 percent rating. The Veteran has reported engaging in certain obsessive behavior, such as checking the locks in his home several times a night due to hypervigilance.  The September 2011 VA contract examiner observed these rituals were present, but also noted that they did not interfere with the Veteran's ability to function.  The Veteran also stated in the December 2012 substantive appeal that he was dependent on a weekly routine, but again, this level of impairment does not rise to that contemplated by a 70 percent evaluation which provides for obsessional rituals which interfere with routine activities.  

The Board also observes that the Veteran has reported experiencing some suicidal ideation.  Although he specifically denied experiencing suicidal or homicidal ideation to medical providers throughout the claims period, in April and December 2012 statements to VA he related feeling uncomfortable disclosing his thoughts of suicide and depression to the VA examiners or his VAMC health care providers.  The Veteran is certainly competent to report these symptoms, but the Board finds his credibility is somewhat decreased in light of his consistent denial of suicidal ideation during every mental health evaluation conducted during and after service.  The most recent records of VA treatment show that the Veteran reported he had a good mood, was kept busy by his son, and his only complaint associated with PTSD was chronic insomnia.  His mental health providers have also universally characterized his suicide risk as low based on numerous risk factors in addition to the Veteran's self-reports.  The Board acknowledges that the Veteran has experienced some suicidal ideation during the claims period, but cannot conclude that this symptom, along with his reliance on routine, is sufficient to demonstrate the presence of symptoms similar in severity, frequency, and duration as those contemplated by an increased 70 percent rating, especially in light of the Veteran's only moderate level of occupational, social, and overall impairment.  See Mauerhan v. Principi, 16 Vet.App. 436, 443 (2002) ("the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code"); see also Vazquez-Claudio, supra.

In sum, the Board finds that the Veteran's PTSD with alcohol abuse is productive of symptoms and impairment that most nearly approximate the criteria associated with the current 50 percent evaluation.  His condition has resulted in symptoms and occupational and social impairment that are of moderate severity and he is clearly capable of establishing and maintaining effective relationships based on his close connection to his family.  The Veteran has also reported some obsessional rituals and suicidal ideation, but there is no evidence his PTSD affects his ability to function independently, appropriately, or effectively.  He does not manifest impairment with deficiencies in most areas, and therefore, with consideration of all the medical and lay evidence, the Board finds that the Veteran's PTSD most nearly approximates the current 50 percent evaluation and an increased schedular rating is not warranted at any time during the initial claims period.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's chest scar and PTSD are manifested by symptoms such itching, pain, and moderate occupational and social impairment.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's conditions.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's disabilities are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

Entitlement to a TDIU is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  The Veteran has not alleged, and the record does not show, that he is unemployable due to his service-connected PTSD or chest scar.  He is not in receipt of disability benefits from the Social Security Administration (SSA) and has worked at several times during the claims period.  None of the competent medical evidence indicates that the Veteran's conditions have rendered him unemployable and a remand of a claim for TDIU is not necessary in this case.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal stems from a disagreement with the initial disability ratings assigned following an award of service connection.  The claims for service connection for a chest scar and PTSD are now substantiated and the filing of a NOD as to the March 2012 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2015).  Rather, the Veteran's appeal as to the initial rating assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The November 2012 SOCs set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluations assigned by the RO.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve higher ratings for the service-connected disabilities at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not reported receiving any private treatment for the disabilities on appeal.  Additionally, the Veteran was provided proper VA examinations in response to his claims for increased ratings in September 2011 and April 2013 and the record does not contain lay or medical evidence indicating a worsening of the service-connected scar or PTSD since that time.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating of 20 percent, but not higher, for a chest laceration residual scar is granted. 

Entitlement to an initial rating in excess of 50 percent for PTSD with alcohol abuse is denied.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to further develop the record with regard to the Veteran's claims for increased initial ratings for a low back disability and lower extremity radiculopathy.  Treatment records from the Los Angeles VAMC show that the Veteran reported receiving back treatment with a private chiropractor in December 2011.  Similarly, he stated during his most recent VAMC visit in April 2015, that he had previously undergone chiropractic treatment outside VA lasting for several years.  Records from this private health care provider are not part of the record before the Board and they are relevant to the appeal for increased ratings.  Upon remand, efforts must be made to obtain these records in compliance with VA's duty to assist the Veteran in developing evidence to support his claims. 

The Board also finds that the claim for an increased rating for the Veteran's low back disability should be remanded for consideration of whether an extraschedular rating is appropriate.  As noted above, an extraschedular rating may be assigned if the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  38 C.F.R. § 3.321(b)(1); Thun, supra.  In this case, there is a discrepancy between the Veteran's lay reports of functional impairment and the objective medical findings of the April 2013 and May 2015 VA examiners.  During the examinations, the Veteran described daily flare-ups of pain that were of such severity he needed to lie down and rest his back.  He also reported  severe functional limitations such as an inability to stand or sit for more than 15 minutes.  However, the April 2013 and May 2015 VA examiners found that the Veteran experienced only general functional loss with the May 2015 examiner opining there was no additional loss of functional ability of the back during flare-ups or with repeated use.  The discrepancy between the lay and medical evidence indicates that the established schedular criteria may not fully account for the severity of the Veteran's disability.  

The Board is precluded by 38 C.F.R. § 3.321(b) (1) from assigning an extra-schedular rating in the first instance.  Instead, the Board must refer any claim that meets the criteria for consideration of an extraschedular rating to the Director of Compensation and Pension Service or the Under Secretary for Benefits.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Therefore, the claim for a higher initial rating for a lumbosacral strain with disc space narrowing must be remanded and referred for consideration of an extraschedular rating.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify the private chiropractor that treated his service-connected low back disability after his discharge from active duty in November 2011.  Provide the Veteran a medical release form and ask that he execute it to authorize VA to obtain medical treatment records from the identified chiropractor.  If a properly executed medical release is received, obtain the identified records.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.  All records received pursuant to this request must be associated with the claims file.

2.  Submit this case to the Director of Compensation and Pension Service or the Under Secretary for Benefits for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) for the service-connected low back disability and associated radiculopathy.

3.  Then, readjudicate the claims on appeal.  If the benefits sought are not fully granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


